Code of Ethics For internal use only James Hudson, Head of Assurance – Asset Management Compliance Contact: + 44 (0) 20 7548 3356 Owner: Anthony Ashplant, Group Legal & Compliance Director Scope: Applies to: All staff and most consultants. M&G Business Units* þ Fixed Income þ Real Estate þ Legal & Compliance þ Equities þ Group Operations þ Human Resources þ Retail þ Finance þ Risk & Audit *including all constituent international offices unless otherwise clarified Related Prudential Policy: N/A Contents Table of Contents Contents 1 1 . OVERVIEW 3 Structure 3 Why M&G has a Code of Ethics 3 How the Code applies to you 3 1. 4 Confirmation of understanding 4 1. 5 General  other policies 4 1. 6 Definitions Employee 5 Beneficial Interest 5 Code of Market Conduct 5 Connected Person 5 Equities Investment Professional 6 Security 6 2 . PERSONAL ACCOUNT DEALING 7 General 7 What constitutes a personal account deal? 7 What you have to consider before undertaking a personal account deal 7 What you need to do when undertaking a personal account deal 8 All Employees and Connected Persons other than Equity Investment Professionals 8 All Equity Investment Professionals 8 What you have to do once you have completed your personal account deal 9 3 . SECURITIES REPORTING 10 General 10 Initial Statement of Investments Held 10 Quarterly Statement of Investments 10 Additional requirement for Equity Dealers and Fund Managers of US- based Clients registered as a CF30 with the FCA 11 4 . PERSONAL ASSOCIATIONS 12 General 12 Guidelines 12 Criteria 12 What to do 12 5 . GIFTS & HOSPITALITY 13 6 . ADMINISTRATION 32 Controls 32 Records 32 1 Table 1 - Financial instruments and their reporting requirements 20 NB  Spread betting on Financial Instruments is strictly prohibited 22 Appendix 1: 25 Appendix 2: 27 Personal Association Form 27 Version Control 28 2 1 . OVERVIEW Structure The M&G Code of Ethics (
